DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see remarks and amendments, filed on 7/26/2022, with respect to claims 4-6, 11-16 have been fully considered and are persuasive.  Claims 4-6, 11-16 have been allowed.

Allowable Subject Matter

Claims 4-6, 11-16 are  allowed.

The following is an examiner’s statement of reasons for allowance: 

Referring to the claim 4 the closest prior art of record fails to teach or reasonably suggest that  a lighting system for a local vehicle, comprising: a head lamp including a low-beam lamp configured to shine low-beam light in a first of zone adjacent to the local vehicle, a first high-beam lamp configured to shine first high-beam light in the first zone adjacent to the local vehicle, and a second high-beam lamp configured to shine second high-beam light in a second zone adjacent to the local vehicle, the second zone being different from the first zone; a sensory cluster configured to detect a remote vehicle proximate to the local vehicle, the sensory cluster including a distance sensor configured to determine a distance of the remote vehicle from the local vehicle, and a velocity sensor configured to determine a velocity of the remote vehicle with respect to the local vehicle; and a lighting controller configured to determine a minimum-distance target time when the remote vehicle will reach a minimum distance from the local vehicle based on the distance of the remote vehicle and the velocity of the remote vehicle, and configured to control the operation of the first high-beam lamp based on the distance of the remote vehicle and the velocity of the remote vehicle, wherein the sensory cluster is further configured to determine an identified zone from the first and second zones in which the remote vehicle is located, and the lighting controller is further configured to control the operation of the first and second high-beam lamps based on the minimum-distance time and the target zone, and the identified zone.  Hence, claims 4 to 6 are allowed.

Referring to the claim 3 the closest prior art of record fails to teach or reasonably suggest that a  method of controlling a lighting system for a local vehicle, comprising: turning on a first high-beam lamp in the local vehicle, the first high beam shining a first high- beam light into a first zone adjacent to the local vehicle; detecting a remote vehicle proximate to the local vehicle at a detection time; determining a distance between the local vehicle and the remote vehicle; determining a velocity of the remote vehicle with respect to the local vehicle; estimating a minimum-distance time when the remote vehicle will be at a minimum distance from the local vehicle using the distance between the local vehicle and the remote vehicle and velocity of the remote vehicle with respect to the local vehicle; determining a zero-intensity time that is before the minimum-distance time; determining an intensity function that starts at full intensity at the detection time and drops to zero intensity at the zero-intensity time based on the distance between the local vehicle and the remote vehicle and the velocity of the remote vehicle; incrementally reducing a first light intensity of the first high-beam lamp based on the intensity function from when the intensity function is determined to the zero-intensity time based on the intensity function, and maintaining the first light intensity of the first high-beam lamp at zero intensity from the zero-intensity time to the minimum-distance time.  Hence, claims 11 to 16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 4-6, 11-16 are  allowed.

1-3 and 7-10 are rejected.

Prior art:  The closest prior art of record US9946734, US9738215, US10252662, US10609148, and  US20190202337,  teaches a lighting system for a local vehicle, comprising: a head lamp including a low-beam lamp configured to shine low-beam light in a first of zone adjacent to the local vehicle, a first high-beam lamp configured to shine first high-beam light in the first zone adjacent to the local vehicle, and a second high-beam lamp configured to shine second high-beam light in a second zone adjacent to the local vehicle, the second zone being different from the first zone; a sensory cluster configured to detect a remote vehicle proximate to the local vehicle, the sensory cluster including a distance sensor configured to determine a distance of the remote vehicle from the local vehicle, and a velocity sensor configured to determine a velocity of the remote vehicle with respect to the local vehicle.  But fails to teach the allowable subject matter and it is not obvious to an ordinary skill in the art.  Hence allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                         7/16/2022